Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as December 22, 2017, the date of the earliest priority application (FINLAND 20176155).
The present application also claims priority to:
PCT international application number PCT/FI2018/050957 filed December 20, 2018.
The claims filed October 27, 2020 by preliminary amendment are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
Claims 1-28 are currently pending.
No claims have been cancelled.
No claims have been withdrawn.
Claims 1-28 are currently outstanding and subject to examination.

This is a non-final action and is the first action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Improper Multiple Dependent Claims
Claim 24 (and by dependency, claims 25-27) are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n). Accordingly, the claims have not been further treated on the merits.

Drawings
Applicant should check the claims closely for all structures, steps, and relationships to ensure that they are present in the drawings.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
31C in the upper middle of Fig. 3.
There may be other reference characters mentioned in the description not present in the drawings. Applicant may want to ensure conformity between the description and the drawings, as well as vice versa.
Applicant needs to point out where the reference number(s) occur(s) in the drawings or submit corrected drawing sheets. Corrected drawing sheets in compliance 

Specification
Applicant must provide the same terminology/vocabulary/phrasing in the specification that is present in the claims. At least one term or phrase is missing from the specification present in the claim(s).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Correction is required as the following amendment(s)/text in the claims find(s) no antecedent in the specification.
Claim(s)
Antecedent Missing For
15
"staircase profile arc"

As set forth in MPEP § 608.01(o):
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in 
Usually the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
. . . While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure [sic, ensure] certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901). See 37 CFR 1.75 and MPEP §§ 608.01(i), § 1302.01.
Consequently, identity between terms and phrases in the specification and claims is preferred and is seen as mandatory to ensure “certainty in construing the claims in the 
Further, under 37 C.F.R. § 1.121(e) regarding disclosure consistency:
The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.
The examiner considers direct correspondence between the specification and the claims to be important with respect to determining the scope of the claims.

Claim Rejections-35 USC § 112(b/¶ 2)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 12 (and by dependency on claim 4, claims 5-13) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 4, the “optionally” language creates indefiniteness in the claim as it is not known what would constitute infringement of such a claim.

The same is true for claim 12 as for claim 6.

Special Definitions for Claim Language-MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0003504 of Vallius et al. (Vallius) in view of U.S. Patent Application Publication No. 2017/0139110 of Woodgate et al. (Woodgate).
With respect to claim 1, Vallius discloses a diffractive waveguide element 
a waveguide region (Figs. 2 and 3; ¶ 24, waveguide 130; ¶ 26, waveguide 330) defined by two optical surfaces between which light can propagate by total internal reflections (best shown by Fig. 2),
the optical surfaces having surface profiles (all surfaces do; for Vallius such surfaces are seen to include the DOE gratings per Figs. 3-7, 10 and 11), and at least one diffractive optical element capable of modifying the light field within the waveguide region via diffraction (Fig. 3 shows three: 310L/R and 340; ¶ 26, "Accordingly, the EPE 305 utilizes two out-coupling gratings, 310L and 310R that are supported on a waveguide 330 and a central in-coupling grating 340."),
the waveguide region has a generally curved shape (¶ 34, "The illustrative graded profile 905 applies an approximately linear curve to a portion of a DOE at its trailing edge in which grating bars are smoothly reduced in height in order to avoid any abrupt or sudden transition to the downstream DOE. However, non-linear curves may also be used for the graded profile 905 in some implementations.").
Woodgate discloses a directionally illuminated waveguide arrangement that includes (Figs. 1B, 2C, 3, 10, 11, 12, 14A-C, 18-29, 32, 35, 36, 38A/B, 39A-E, 42, and 45 and related text):
wherein the surface profile of at least one of said optical surfaces is a staircase profile.
Fig. 1B shows "wherein the surface profile of at least one of said optical surfaces 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a staircase/stepped profile for an optical waveguide surface along the lines of Woodgate in a system according to Vallius as set forth above in order to provide extraction features (Woodgate abstract). This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a waveguide providing controlled diffraction) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
the waveguide region has a generally curved shape (per Vallius), which is defined by discrete steps of the staircase profile (per Woodgate).
With respect to claim 2, Vallius in view of Woodgate as set forth above discloses the waveguide element according to claim 1, but not one wherein
the surface profiles of both of said at least two optical surfaces are staircase profiles.
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP § 2144.04(VI)(B).

Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a waveguide providing controlled diffraction) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
With respect to claim 3, Vallius in view of Woodgate as set forth above discloses the waveguide element according to claim 1, including one wherein
the generally curved shape is a spherical or aspherical shape.
The phrase "the generally curved shape is a spherical or aspherical shape" is seen to cover any possible curve. Consequently, any shape of the “generally curved shape” is seen to read on the claim.
With respect to claim 4, Vallius in view of Woodgate as set forth above discloses the waveguide element according to claim 1, including one wherein
the staircase profile comprises a plurality of principal surfaces at which said total internal reflections occur (Woodgate, Fig. 1B, guiding features 10, ¶ 114) and,

With respect to claim 5, Vallius in view of Woodgate as set forth above discloses the waveguide element according to claim 4, including one wherein
at least some of the principal surfaces are planar.
Per Fig. 1
With respect to claim 6, Vallius in view of Woodgate as set forth above discloses the waveguide element according to claim 4, including one wherein
at least some of the principal surfaces are curved, such as spherical or aspherical.
Any curve suffices per claim 3.
With respect to claim 7, Vallius in view of Woodgate as set forth above discloses the waveguide element according to claim 6, including one wherein
the waveguide region has a generally curved shape and the principal surfaces have curvature in the opposite direction than the curvature of said generally curved shape.
Per Woodgate Fig. 4A, the stepped waveguide 1 is curved one way at reflective end 4 and the other way at the area adjacent reference number 18 (light ray 18).
With respect to claim 8, Vallius in view of Woodgate as set forth above discloses the waveguide element according to claim 6, including one wherein
the waveguide region has a generally curved shape and the principal surfaces have curvature in the same direction as the curvature of said generally curved shape.

Fig. 5 of Woodgate shows a top straight end (adjacent illumination array 15) with parallel extraction features 12. These features are all considered to have curvature in the same direction.
With respect to claim 9, Vallius in view of Woodgate as set forth above discloses the waveguide element according to claim 4, including one wherein
at least some of the intermediate surfaces have a lower transmittance than the principal surfaces.
The transmittance at the surfaces is dependent on incident light and will naturally occur under foreseeable circumstances.
With respect to claim 10, Vallius in view of Woodgate as set forth above discloses the waveguide element according to claim 4, including one wherein
the intermediate surfaces are at essentially right angles with respect to the neighboring principal surfaces.
Vallius, Fig. 6, the sides of the merlons show essentially right angles.
With respect to claim 11, Vallius in view of Woodgate as set forth above discloses the waveguide element according to claim 4, including one wherein
at least most of the intermediate surfaces are at slanted angles with respect to the neighboring principal surfaces.
Woodgate, Fig. 1B. Slanted surfaces 12.
With respect to claim 12, Vallius in view of Woodgate as set forth above discloses the waveguide element according to claim 4, including one wherein
the principal surfaces are shaped as parts of a continuous surface, such as a 
Woodgate, Fig. 14A, ¶ 150, "The focusing optical element 101 may for example be formed on the end of the stepped waveguide 1, attached to it, or may be integrated into the structure during a molding process."
With respect to claim 13, Vallius in view of Woodgate as set forth above discloses the waveguide element according to claim 4, including one wherein
the intermediate surfaces are parallel to each other.
Vallius, Fig. 6, the sides of the merlons show intermediate surfaces that are parallel to each other.
With respect to claim 14, Vallius in view of Woodgate as set forth above discloses the waveguide clement according to claim 1, including one wherein
the waveguide element has an outer surface and the optical surface(s) having said staircase profile forms at least part of said outer surface.
Woodgate, Fig. 1B, the lower surface with its 10s and 12s.
With respect to claim 15, Vallius in view of Woodgate as set forth above discloses the waveguide element according to claim 1, including one wherein
the waveguide element has an outer surface having a continuous surface profile (Woodgate, Fig. 1B top), and
the optical surface(s) having said staircase profile arc (Woodgate, Fig. 1B bottom) at least partly separated from said outer surface (top) by a layer of material (waveguide area between top and bottom).
With respect to claim 16, Vallius in view of Woodgate as set forth above discloses the waveguide element according to claim 15, including one wherein

the hollows defining principal surfaces of the staircase profile (per Fig. 1B).
With respect to claim 17, Vallius in view of Woodgate as set forth above discloses the waveguide element according to claim 16, including one wherein
said layer of material has the same refractive index as the waveguide region.
The two are one and the same.
With respect to claim 18, Vallius in view of Woodgate as set forth above discloses the waveguide element according to claim 1, including one wherein
the at least one diffractive optical element comprises:
an in-coupling grating for coupling light rays directed thereto from outside of the waveguide region into the waveguide region, and/or
an out-coupling grating for coupling light rays travelling inside the waveguide region outside of the waveguide, and/or
an exit pupil expander grating for extending the exit pupil of light travelling within the waveguide region.
Vallius Fig. 3.
With respect to claim 19, Vallius in view of Woodgate as set forth above discloses the waveguide element according to claim 1, including one wherein
the diffractive optical element is arranged on said optical surface or in the waveguide region.
Vallius Fig. 3.
With respect to claim 20, Vallius in view of Woodgate as set forth above 
the waveguide element is made from transparent material and adapted to allow light to pass the waveguide element essentially transversely to propagation direction of light in the waveguide region.
Vallius Fig. 3.
With respect to claim 21, Vallius in view of Woodgate as set forth above discloses the waveguide element according to claim 1,
wherein the waveguide region comprises a plurality of waveguide layers at least one of which extends as a continuous layer over at least one stair of the staircase profile (Woodgate, ¶ 229, "Optionally the waveguide arrangement may further include a compensating optical component 729 extending across the second guide surface of the waveguide 401."), and
there is provided at least one intermediate diffractive optical element between said layers for changing propagating light power distribution between said layers (surface 731).
With respect to claim 22, Vallius in view of Woodgate as set forth above discloses a waveguide stack including one comprising
a plurality of waveguide elements according to claim 1, superimposed on top of each other.
Woodgate, Fig. 42 bottom at 729/401.
With respect to claim 23, Vallius in view of Woodgate as set forth above discloses the stack according to claim 22, including one wherein:
the optical surfaces of at least two of the elements have different curvatures, 
Woodgate, ¶ 229, "The compensating optical component 729 may be placed in alignment with the waveguide 401, thus reducing the visibility of stray light seen through the region of the features 12, advantageously reducing loss of contrast for objects seen in the far field of observation."
Compensating optics are seen to have different focal points/planes as otherwise, such compensation would not be needed. Indeed, spatial offset of two identical optical components having the same focal plane distance would see the same spatial offset between the two focal planes.
Per above, claims 24-27 are not treated on the merits due to improper multiple dependency.
With respect to claim 28, Vallius in view of Woodgate as set forth above discloses a method of forming a viewable image in a near-to-the-eye display, comprising
providing a waveguide element or waveguide stack according to claim 1, projecting an image to an in-coupling grating arranged on a first region of the waveguide element or waveguide stack,
allowing light to propagate inside the waveguide region or region along the staircase profile, and coupling light out of the waveguide by an out-coupling grating arranged on a second region of the waveguide element or waveguide stack.
The method of claim 28 would naturally occur when a device according to claim 1 and Vallius in view of Woodgate as set forth above is used.

Conclusion
Applicant’s publication US 20200379260 A1 of December 3, 2020 is cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to diffractive optical elements/DOE, imaging systems, and associated waveguide systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
June 14, 2021